     Case 2:18-cv-01450 Document 123 Filed 06/29/20 Page 1 of 1 PageID #: 1280



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


FRANK MORGAN,
                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-cv-01450

LOGAN COUNTY COMMISSION,
A West Virginia county government, et al.,

                              Defendants.



                                             ORDER


        The Court will hold a telephonic status conference in the above-styled case on June 30,

2020, at 10:00 a.m.    The call-in information for the call is as follows: 703-724-3100, then dial

4002661# to be placed on hold pending the start of the call.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:            June 29, 2020
